Memorandum: In all respects but one, we agree with the Court of Claims’ decision and order for reasons stated therein. We modify only with respect to claimant’s disclosure requests *1001numbers 15 and 16. Respondent must provide claimant with redacted transcripts of interviews of the 57 children and unredacted transcripts of interviews with the staff. Those interviews were conducted by the State of New York Commission on Quality Care for the Mentally Disabled in investigating incidents of child abuse and neglect allegedly occurring at the Western New York Children’s Psychiatric Center. Those transcripts are not privileged pursuant to section 6527 (3) of the Education Law because they did not result from an internal medical or quality assurance review proceeding (see, Bush v Dolan, 149 AD2d 799, 800-801; Byork v Carmer, 109 AD2d 1087, 1088). (Appeals from Order of Court of Claims, NeMoyer, J. — Discovery.) Present — Denman, P. J., Boomer, Green, Pine and Davis, JJ.